Citation Nr: 1435076	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-15 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The claim was previously before the Board in July 2012.  The Board remanded the claim so that the Veteran could be afforded a VA examination, which included a description of the functional effects caused by the Veteran's hearing disability.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not been manifested by worse than a Level IV hearing loss in each ear.

2.  The Veteran's bilateral hearing loss has not been manifested by an exceptional pattern of hearing loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An April 2008 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and post-service VA treatment records have been associated with the claims file.  All identified and available private treatment records have been secured. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Repeated VA examinations have been afforded the Veteran to ensure an accurate disability picture is available for review at all stages of the appeal; the 2013 VA examiner included a description of the functional effects of the hearing disability in accordance with Martinak v. Nicholson, 21 Vet App. 447, 455 (2007).  The examiners have made all required findings necessary for application of the rating schedule criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath, 1 Vet. App. at 594 . 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met. If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Factual Background and Analysis

In a June 2004 rating decision, the Veteran was granted service connection for bilateral hearing loss, and provided an initial 10 percent rating.  In March 2008, the Veteran filed a claim for an increased rating.  In August 2008, the RO maintained the 10 percent rating.  The Veteran contends that his hearing loss is worse than is contemplated by his current 10 percent rating.  He also stated on his March 2008 claim that his hearing loss had "noticeably declined."

Prior to his current increased rating claim, the Veteran was afforded a VA audiological examination in January 2004.   The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 50, 70 and 80 decibels, respectively, for an average of 57.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 25, 50, 75, and 80 decibels, respectively, with an average of 57.5 decibels.  Speech discrimination scores were reported as 82 and 84 percent, respectively.

Application of 38 C.F.R. § 4.85 Table VI to the January 2004 measurements results in assignment of a Roman Numeral IV for the right ear, and Roman Numeral III for the left ear for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.  

Subsequent to the current claim on appeal, the Veteran was afforded an audio evaluation in May 2008.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 60, 80 and 80 decibels, respectively, for an average of 62.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 60, 85, and 85 decibels, respectively, with an average of 65 decibels.  Speech discrimination scores were reported as 76 percent, bilaterally.

Application of 38 C.F.R. § 4.85 Table VI to the May 2008 measurements results in assignment of a Roman Numeral IV for both ears for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.  

Also in May 2008, a Hawaii Professional Audiology evaluation noted that right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 55, 75 and 80 decibels, respectively, for an average of 60 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 45, 60, 80, and 90 decibels, respectively, with an average of 68.75 decibels.  It appears that the speech discrimination score was 88 percent bilaterally.  It is not entirely clear that this was the Maryland CNC testing or another form of testing.  The evaluation appears to note the Veteran's need for hearing aids.

Application of 38 C.F.R. § 4.85 Table VI to the second May 2008 measurements results in assignment of a Roman Numeral III for both ears.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.  

In November 2008, the Veteran filed a notice of disagreement with the continuation of his 10 percent rating.  He reported the VA provided him with hearing aids, which had "opened up a whole new world" and that meetings and briefings were much easier for him.  He felt that because it was noted that his hearing loss had worsened since 2004 and that he had been given hearing aids, that there was proof that his hearing warranted a higher rating.

On his May 2009 substantive appeal, the Veteran noted that his tinnitus interfered with his ability to hear, and he did not feel that this was taken into consideration when rating his hearing loss.  He noted that he did not understand the rating criteria for hearing loss, but that in his experience his current 10 percent rating did not fully contemplate his hearing loss disability.

In July 2012, the Board remanded the claim so that the Veteran could be afforded a VA examination to determine the current severity of his hearing loss, as four years had passed since his last examination.  The Board also directed the examiner to address the functional effects of the Veteran's hearing loss.

In August 2012, the Veteran was afforded another VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 40, 65, 85 and 90 decibels, respectively, for an average of 70 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 60, 90, and 90 decibels, respectively, with an average of 68.75 decibels.  Speech discrimination scores were reported as 86 and 90 percent, respectively.

The examiner noted that the Veteran's hearing loss affects his ordinary conditions of daily life by causing difficulty in noisy environments, even with hearing aids.  The examiner also noted that no amount of hearing loss and or tinnitus can prevent a person from being employable.  The examiner observed that even a completely deaf individual can seek and maintain employment although retraining may be necessary.  Specifically, the examiner stated, the veteran's hearing loss and tinnitus should not prevent him from working in administration.

Application of 38 C.F.R. § 4.85 Table VI to the January 2004 measurements results in assignment of a Roman Numeral III for both ears for the purpose of determining a disability rating.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85.  Moreover, the measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.  

Virtual records contain a July 2014 brief from the Veteran's representative.  The representative argues that "it is not required and 'not expected...that all cases will show all the findings specified' by the rating schedule.  38 C.F.R. § 4.21.  What is required is that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

The Board acknowledges that the Veteran has described in-service traumatic noise exposure, and difficulty hearing speech in noisy environments.  Throughout his appeal in this claim he has expressed that he feels his hearing impairment is not sufficiently rated.  The Board finds the Veteran's statements regarding his hearing loss to be credible; however, the rating criteria involve a formulation which is represented in his current staged ratings.

The Board also notes that the Veteran has asserted that his tinnitus affects his ability to hear; however, he is currently in receipt of the highest rating available for tinnitus (10 percent).  His tinnitus is contemplated by separate service connection and rating, which are not currently on appeal.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116 .

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  While the Veteran's hearing loss pattern included fluctuations, his hearing loss did not meet the criteria for the next higher rating throughout the appeal.  Additionally, the Veteran's pattern of hearing loss did not meet the criteria for an exceptional patter of hearing loss under 38 C.F.R. § 4.86.  He indicated that once he received hearing aids he was better able to hear during meetings at work, which indicates that his hearing loss had some impact on his employment.  There is no evidence, or statements from the Veteran, which would indicate a marked interference with employment, to include the Veteran did not indicate that he has ever missed work due to his hearing loss.  There is no indication the Veteran has needed hospitalization for his hearing loss.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, there is no basis for assignment of increased or staged ratings for the Veteran's service-connected bilateral hearing loss for the period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


